                                                                   lJSD, S!lNY
                                                                  DOCl:MENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                     DOC#:
                                                                        ----+--.----
                                                                                2
                                                                  DATE FILED: --'~.>..+-=:;....a.<-
United States of America,

                                                              ORDER ACCEPTING THE
                          -against-                           PLEA ALLOCUTION BEFORE
                                                              A U.S. MAGISTRATE JUDGE
Victor Mones Coro ,
                                                               19 Cr. 144 (AKH) (RWL)
                          Defendant.


ALVIN K. HELLERSTEIN, U.S.D.J.:

                   WHEREAS with the defendant' s consent, his guilty plea allocution was taken

before Magistrate Judge Robert W. Lehrburger on November 26, 2019;

                   WHEREAS a transcript of the allocution was made; and

                   WHEREAS upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there is a factual basis for

the guilty plea;

                   IT IS THEREFORE ORDERED THAT the defendant's guilty plea is accepted.

                   SO ORDERED

Dated:             (!l/'ork,
                    ~ ,!/. ~
                            New York
                                                   ~~~-
                             ,
                                                 /ALVJNK.HELLERSTEIN
                                                     United States District Judge
